DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.
 
Response to Amendment
This office action is in response to Applicant’s amendment filed 12/30/2021.
Claims 1 and 13 are amended.
Claim 8 is cancelled.
Claim 16 is newly added. 
Claims 1-7 and 9-16 are pending.

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.
The Applicant argues that Byrd fails to disclose of suggest an acidification step before a first bleaching step (p. 6). Specifically, the Applicant argues that the first bleaching step is step 106, which occurs before the acidification step 132 (see p. 7).
The Applicant's argument that Byrd suggests a first bleaching step 106 which occurs before both the in situ acidification 132 and second bleaching step 136 is unpersuasive. The word "first" in the claim limitation is an arbitrary limitation in the absence of further steps which define a specific order (e.g. a second bleaching step occurring after the first bleaching step). The claim does not require interpreting Byrd's bleaching step 106 as the "first bleaching step." Therefore, Byrd can still be properly interpreted such that the bleaching step 136 is the "first bleaching step."

The Applicant argues that completion of the acid wash step prior to the bleaching step (II) is advantageous to the present invention because the purpose of the step is to “remove inorganic substances, such as metal compounds, from the material” (citing para. 35) and is “also associated with corresponding product improvements, such as improved freeness and bleachability, and in some instances also decreases ash content of the obtained bleached tobacco raw material” (citing para. 42) (p. 7). The Applicant argues that Byrd does not disclose any of these advantages (p. 7).
The Examiner finds the Applicant’s argument unpersuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, Byrd discloses that the first bleaching step 136 occurs after the in situ acidification operation 132 (see Fig. 2).


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 7, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byrd et al. (US 2013/0276801).
Regarding claims 1 and 13, Byrd discloses a method for producing dissolving grade pulp and bleaching the tobacco pulp (abstract) and the tobacco product, the method (Fig. 2) comprising:
milling the tobacco input (116; “defibrating an uncooked tobacco raw material”; see below for explanation) to increase the surface area of the tobacco (paragraph 57; “a defibrated tobacco raw material”); and
bleaching the tobacco pulp to produce a dissolving grade pulp (Paragraph 68), the bleaching including chlorinating the tobacco pulp with a 2nd chlorine dioxide solution (136; “treating the defibrated tobacco raw material with at least one bleaching agent in a first bleaching step to produce a treated tobacco raw material”);
wherein in situ acidification at operation (132) (Paragraph 74; “an acid wash”) occurs before the bleaching the tobacco pulp with the 2nd chlorine dioxide solution (see Fig. 2).
	The instant specification defines the term “mechanically defibrating” as “method of separating or releasing fibers in the uncooked tobacco raw material under the influence of processes such as cutting, tearing, grinding, or similar processes where raw material is subjected to cutting, shearing, or grinding forces” (Page 3, lines 13-16). Therefore, the step of milling is considered to be mechanically defibrating the tobacco. Moreover, Byrd discloses that milling is a part of the defibration process (Paragraph 90, 121). 

Regarding claim 2, Byrd discloses the bleaching operation comprises using chlorine dioxide solution (Paragraph 73; the bleaching agent is ClO2).

Regarding claims 3-4, Byrd discloses further chlorination of the tobacco pulp with a 3rd chlorine dioxide solution (138; treating the treated tobacco raw material with a second bleaching agent being ClO2). 

Regarding claims 5 and 7, Byrd discloses that alternative or additional bleaching agents include hydrogen peroxide (Paragraph 73, 80) such that the D, E, and Ep states may be employed alone or in other combinations with each other (Paragraph 102), wherein Ep is a treatment with hydrogen peroxide (paragraph 90). 

Regarding claim 14, Byrd discloses the pulp has a brightness under ISO conditions that is greater than about 80% (Paragraph 99). 

Regarding claim 15, regarding the claim limitation “wherein the ISO brightness remains substantially unaffected when the bleached tobacco raw material is subjected to fluids having pH values of about pH 7 to about pH 12,” Byrd inherently discloses this limitation because the tobacco material is produced by an identical or substantially identical process to the claimed invention (as claimed in claims 1 and 13). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01(I).

Regarding claim 16, Byrd discloses the treating the tobacco with the 3rd chlorine dioxide solution (138; “at least one second bleaching agent is in a second bleaching step”) occurs after (see Fig. 2) bleaching the tobacco pulp with the 2nd chlorine dioxide solution (136; “the first bleaching step”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Byrd et al. (US 2013/0276801) as applied to claim 1 above, and further in view of Li (CN 1072071 A; see machine translation). 
Regarding claim 6, Byrd discloses the method as discussed above with respect to claim 1, wherein the bleaching agent can include hydrogen peroxide and acetic acid (Paragraph 73).
However, Byrd is silent to the at least one bleaching agent is peroxyacetic acid. 
Li teaches a method of improving the decoloring agent (Paragraph 1), the method uses decoloring agents containing hydrogen peroxide, peracetic acid (equivalent to peroxyacetic acid), and malic acid to decolorize (Paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the bleaching agent of Byrd for the bleaching agent of Li including peracetic acid in order to achieve the predictable result of decolorizing the tobacco (Li; paragraph 5) with the benefit of improving the color of the tobacco (Li; Paragraph 3). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Byrd et al. (US 2013/0276801) as applied to claim 3 above, and further in view of Kotonen et al. (WO 2005/064074).
Regarding claim 9, Byrd discloses the method as discussed above with respect to claim 3 including the second bleaching (138).
However, Byrd is silent as to subjecting the treated tobacco raw material to a chelation treatment to remove a metal before treated tobacco raw material is treated with said at least one second bleaching agent. 
Kotonen teaches a process for removing interfering substances in the production of a mechanical pulp (title), the method comprising i) impregnating a chopped lignocellulosic material with a solution containing a peracid (page 4, lines 15-20) such as peracetic acid (Page 5, lines 30-32; interpreted as said at least one bleaching agent), and preferably adding a chelating agent into the impregnation (Page 6, lines 25-30), and then iv) bleaching the pulp (Page 8, lines 1-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the known method of Byrd such that the tobacco pulp is impregnated with a peracid, adding a chelating agent to the impregnation, and then bleaching the pulp as in Kotonen in order to achieve the predictable result of removing extraction, electrolytes, and polyvalent metals from the lignocellulosic tobacco material with the benefit of using considerably smaller amounts of water (Page 8, lines 26-35).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd et al. (US 2013/0276801) as applied to claim 1 above, and further in view Makovka (US 3126010).
Regarding claims 10, Byrd discloses the method as discussed above with respect to 1, wherein after milling the tobacco input (116), the tobacco input is subjected to a strong base (102) and heating  the tobacco input and strong base (104) at a cooking temperature (Paragraph 60; interpreted as an basic cooking) and then bleaching (106). Byrd therefore employs the soda pulping (Paragraph 55). Byrd further discloses that other parameters and chemicals may be employed in the chemical pulping; for example, using the Kraft process (Paragraph 103), and that the tobacco pulp can comprise tobacco stalk and/or reconstituted tobacco (Paragraph 7).
However, Byrd is silent as to subjecting the defibrated tobacco raw material is subjected to a cooking step such that the defibrated tobacco raw material is treated with an acidic or neutral pH at a temperature range of from about 20-200°C for a total period of up to about 180 minutes with an aqueous solution comprising one or both of sulfite ion and bisulfite ion to produce a cooked tobacco raw material before treating with the bleaching agent. 
	Makovka teaches a method of making tobacco products (see Column 1, lines 10-13) wherein tobacco stalk are chipped or cut into small pieces (Column 6, lines 8-11) and then cooked or digested at an elevated temperature at a pressure above atmospheric, according to any well-known digesting method as sulphate, kraft, soda, neutral sulphite semi-chemical (interpreted as the neutral pH cooking step with sulfite and/or bisulfite), or sulphite (interpreted as the acidic pH cooking step with sulfite and/or bisulfite ions), modified for digesting of the tobacco stalks under super atmospheric pressure of 5-10 atm, at temperatures of 125-180 °C for 1-3 hours, and cooking liquor-to-stalk ratios of 2:1 to 8:1 (Column 5, lines 12-23). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have substituted the soda chemical pulping process of Byrd for the neutral sulfite or sulfite cooking process of Makovka because (a) Byrd suggests employing other chemicals and parameters for chemical pulping (Paragraph 103); and (b) Makovka teaches that soda pulping, neutral sulfite pulping, and sulfite pulping are equivalents known for the same purpose of cooking tobacco stalks to obtain desirable cooked tobacco stalks (Column 5, lines 12-23). Substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. See MPEP 2144.06(II).

Regarding claim 11, modified Byrd discloses the sulfite or neutral sulfite cooking (at 102 and 104), followed by in situ acidification at operation (132) (Paragraph 74; interpreted as an acid wash before using the first bleaching agent, and then chlorinating the tobacco pulp with a second chlorine dioxide solution (136). 

Regarding claim 12, modified Byrd discloses the cooking treatment at a temperature of 125-180 °C for 1-3 hours (Makoka; Column 5, lines 12-23). 
Regarding the claim limitation “treated at a temperature of from about 20°C to about 200°C for a period of about 120 minutes, and then a temperature of from about 150°C to about 200°C for a remaining part of the treatment,” it would have been obvious to said skilled artisan to have modified the temperatures of the cooking process and times in order to achieve a cooked tobacco material. “Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05(II)(A). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712